IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: JOSEPHINE A. GALLO, AN              : No. 63 WAL 2019
INCAPACITATED PERSON MARGARET              :
GALLO,                                     :
                                           : Petition for Allowance of Appeal from
                   Respondent              : the Order of the Superior Court
                                           :
                                           :
             v.                            :
                                           :
                                           :
PETER GALLO,                               :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 20th day of August, 2019, the Petition for Allowance of Appeal is

DENIED.